                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION



 SMA,LLC,                                                        3:17-CV-03021-RAL


                       Plaintiff,

                                                      OPINION AND ORDER GRANTING IN
        vs.                                          PART AND DENYING IN PART MOTION
                                                         FOR SUMMARY JUDGMENT
 CHIEF INDUSTRIES,INC., and DYER
 CONSTRUCTION COMPANY OF AMERICA,

                       Defendants.




       SMA, LLC(SMA) sued Chief Industries, Inc. (Chief Industries) and Dyer Construction

Company of America (Dyer Construction) after SMA through its insurance carrier paid

$786,635.65 associated with damages to a grain storage facility and its contents. SMA alleges that

central support columns designed, manufactured, and supplied by Chief Industries and installed

by Dyer Construction failed causing damage at a South Dakota Wheat Growers Association

(SDWG)location where SMA had served as general contractor. Doc. 1. ChiefIndustries filed a

motion for summary judgment. Doc. 28, seeking summary judgment on the two counts—one for

breach of contract and one for negligence—alleged against Chief Industries. This Court held a

motion hearing on March 3, 2020, to hear argument for and against the motion, and now grants in

part and denies in part ChiefIndustries' motion for summary judgment.

I.     Material Facts in the Light Most Favorable to SMA

       SMA is a Mirmesota corporation with its principal place of business in Minnesota. Doc.

38 at 1. ChiefIndustries is a Delaware corporation with is principal place ofbusiness in Nebraska.
Doc. 38 at 1. Dyer Construction is ah Indiana corporation with its principal place of business in

Indiana. Doc. 1. There is complete diversity of citizenship with more than $75,000 at issue in the

ease, and thus federal jurisdietion under 28 U.S.C. § 1332. Doe. 1.

       SDWG hired SMA as a general eontractor for a projeet at a SDWG site in Kennebee, South

Dakota. Doc. 44 at 1. Part of SMA's contract with SDWG involved the construction of a large

grain storage building. Doe. 44 at 1-2. SDWG, as the owner, specified the capacity of grain

storage which it desired. Doc. 44 at 1. SMA then laid out different sizes and shapes for the

possible storage faeility. Doc. 38 at 7; Doc. 44 at 1.

       SMA contacted Chief Industries for a quote on the grain storage building, in part because

SMA and Chief Industries had done business previously. Doc. 38 at 2. The Chief Industries'

website, among other things, stated: "Since 1966, Chief Buildings has designed and manufactured

a wide variety of construction solutions for customers located throughout the United States.

Specific applications include manufacturing, commercial, community, and agricultural buildings.

Each structure is designed to meet the specifie needs of the customer." Doc. 38 at 9; Doc. 44 at

5-6. An SMA representative shared its sketches of the SDWG faeility with a representative of

Chief Industries. Doe. 38 at 7-8. SMA itself does not employ engineers but hires engineers as

third-party contractors; SMA apparently did so with regard to the foundation, but not the design

or erection of, the SDWG grain storage building in Kennebee. Chief Industries has engineers in

house, but does not hold itself out as an engineering firm. Chief Industries provided to SMA a

preliminary sketch of a Chief Industries design of a grain storage building, together with a quote
                                                         J


for the components of the building. Doc. 38 at 8; Doc. 44 at 3. SMA characterizes the building

as being "pre-engineered" by Chief Industries, but Chief Industries points to a eontraet term that

specifieally states: "Buyer [SMA] acknowledges that Chief is not the architect or engineer of
record for Buyer's project." Doc. 32-3 at 9. SMA maintains that it relied on Chief Industries for

design of the pre-engineered building, appropriate load calculations, the specific design of the

building, the anchor rod drawings, the preliminary drawings, and the final engineered drawings.

Doc. 38 at 8-9.


       On February 10, 2015, SMA and Chief Industries entered into an Agreement to Purchase

where SMA agreed to buy components for the grain storage building for a purchase price of

$571,312, plus pay for freight of $22,986 for shipping from Chief Industries' facility in Grand

Island, Nebraska, ofthe approximately 621,669 pounds of building components. Docs. 32-3 at 8,

10; 32-1 at 8, 10. SMA selected Dyer Construction from a list of Chief Industries' approved

installers to assemble the components into the grain storage building, and Dyer Construction

separately invoiced SMA for its service of assembling the components into the grain storage

building.

       The Agreement to Purchase between SMA and Chief Industries was written by Chief

Industries and has terms favorable to Chief Industries. Doc. 32-1. Paragraph 9 of the Terms and

Conditions ofthe Agreement to Purchase states in relevant part:

       Although Chief may fiimish drawings to Buyer, Buyer acknowledges that Chief is
       not the architect or engineer of record for Buyer's project. Buyer shall be solely
       responsible for: ... (iv) assuring that said load and code requirements comply with
       the requirements of Buyer's customer and all applicable federal, state and/or local
       statutes, laws or ordinances and all rules, regulations and codes(including building
       codes) promulgated, adopted or issued thereunder; ... (vi) assuring that any
       requirements Buyer may have with respect to the quantities, materials, dimensions
       and tolerances ofthe Components ... are accurately set forth in this Agreement...;
       and (vii) assuring that all Components manufactured by Chief in conformity
       therewith are merchantable and are otherwise fit for Buyer's intended purpose or
       use. Chiefs sole responsibility shall be to manufacture the Components in
       conformity with the written load and code requirements provided to Chief by
       Buyer; the approved drawings, if any, and otherwise in conformity with this
       Agreement.
Doc. 32-1 at 9. The Agreement to Purchase in its Terms and Conditions also eontains a disclaimer

of warranties in Paragraph 11 as follows:

       The Components furnished to Buyer pursuant to this Agreement are eovered by the
       Limited Warranties listed in this Agreement. Buyer expressly aeknowledges and
       agrees that: (i) said Limited Warranties are an integral part of this Agreement;(ii)
       Buyer aeeepts said Limited Warranties as the sole and only warranties given by
       Chief to Buyer with respect to the Components; and (iii) said Limited Warranties
       are refleeted in the Purchase Price. EXCEPT AS IS OTHERWISE EXPRESSLY
       SET    FORTH IN THE LIMITED WARRANTIES LISTED IN THIS
       AGREEMENT, CHIEF MAKES NO OTHER REPRESENTATIONS OR
       WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, BY
       OPERATION OF LAW OR OTHERWISE WITH RESPECT TO ANY GOODS
       OR SERVICES SOLD OR PROVIDED TO THE BUYER PURSUANT TO THIS
       AGREEMENT,           INCLUDING          WITHOUT           LIMITATION          ANY
       REPRESENTATION          OR    WARRANTY         OF    MERCHANTABILITY            OR
       FITNESS FOR ANY PARTICULAR PURPOSE OR USE.


Doe. 32-1 at 10.


       The Standard Limited Warranty supplied by Chief Industries and reeeived (although not

signed for) by SMA eontained a warranty for a period of five years that "[t]he components were

free from defeets in the composition of material and workmanship and were in aeeordance with

industry standards for such components." Doc. 32-4. However, the Standard Limited Warranty

eontained in Paragraphs 3,4, and 5 has the following language:

       By purchasing the Chief eomponents, you and Chief Industries, Inc., expressly
       agree to an alloeation of the risks of component failure between you and Chief.
       This alloeation is reeognized by both you and Chief and is reflected in the priee of
       the components you purchased.

       If a defeet in any component covered by this limited warranty is diseovered within
       the time period and reported in the manner provided in this limited warranty. Chief
       will supply replacement parts F.O.B. Chief Industries, Ine., Grand Island,
       Nebraska.


       The obligations stated in the preeeding paragraph are the SOLE AND EXCLUSIVE
       REMEDIES available from Chief in the event of issues with the components
       manufactured by Chief. Chief will not be liable for the eosts of dismantling
       defeetive components or installing replaeement components, and Chief will not be
       liable for any special, incidental or consequential damages based upon breach of
       contract, negligence, strict liability in tort, or any other legal theory.

Doc. 32-4 at 1. Paragraphs 7 and 8 ofthe Standard Limited Warranty in relevant part provide:

       THIS LIMITED         WARRANTY IS THE COMPLETE AND EXCLUSIVE
       AGREEMENT         BETWEEN       YOU     AND     CHIEF     INDUSTRIES, INC.,
       CONCERNING THE ALLOCATION OF THE RISKS OF DAMAGE OR LOSS
       ARISING FROM COMPONENT FAILURE. It supersedes all prior agreements,
       whether written or oral, and all other communications between you and Chief
       concerning the allocation ofthose risks.




       THIS LIMITED WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES,
       EXPRESSED    OR  IMPLIED,    INCLUDING   WARRANTIES    OF
       MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.


       THIS LIMITED WARRANTY ALLOCATES THE RISK OF DAMAGE OR
       LOSS       ARISING    FROM     PRODUCT        FAILURE      BETWEEN        CHIEF
       INDUSTRIES, INC., AND THE PURCHASER.                   THIS ALLOCATION IS
       RECOGNIZED BY BOTH PARTIES AND WAS REFLECTED IN THE
       PURCHASE PRICE OF THE GOODS.


Doc. 32-4 at 2.


       The Terms and Conditions of the Agreement to Purchase between SMA and Chief

Industries likewise contain a limitation on liability and damages provision in Paragraph 12 that

"CHIEF SHALL NOT,UNDER ANY CIRCUMSTANCES,BE LIABLE TO THE BUYER,THE

BUYER'S CUSTOMER OR ANY THIRD PARTY FOR ANY SPECIAL, INDIRECT,

INCIDENTAL, CONSEQUENTIAL, LIQUIDATED, OR PUNITIVE DAMAGES." Doc. 32-1

at 10. The Terms and Conditions of the Agreement to Purchase make clear that the Agreement

supersedes all prior communication and is governed by Nebraska law. Doc. 32-1 at 10. SMA

made some changes to the Agreement to Purchase by handwriting on the document. Doc. 32-3.

However, none of the changes related to or affected the Terms and Conditions of the Agreement

to Purchase or the Standard Limited Warranty. Doc. 32-3.
       Chief Industries arranged for delivery of the eomponents, and Dyer Construetion

assembled the components into the grain storage building during 2015. The building was

supported by a series of internal columns designed, manufactured, and supplied by Chief

Industries.


       In November 2015, one of the internal columns "failed." Doe. 38 at 9. SMA apparently

repaired the column and installed a new base plate. Doc. 38 at 9. There appears to be a genuine

dispute of material fact over whether Chief Industries received notice of the November 2015

column failure to trigger its responsibility under the Standard Limited Warranty to supply

replacement parts for components with defects in the composition of material and workmanship.

SMA claims that ChiefIndustries was given notice, while ChiefIndustries disclaims having notice,

ofthe November 2015 column failure.


       In October 2016, when the grain storage building had grain within it, there was what SMA

characterizes as "a catastrophic failure ofthe interior columns." Doc. 38 at 9. According to SMA,

seven interior columns broke and seven other columns were damaged due to pressures on the

columns from grain within the building. Doe. 38 at 10. SMA attributes the column failure to a

designflawby ChiefIndustries, which ChiefIndustries contests. Doc. 38 at 10. Upon notification

of the column failure. Chief Industries supplied more robust internal columns, which then were

installed in the grain storage building. Doc. 38 at 5-6. The grain storage building has continued

to be used by SDWG thereafter and through today. SMA invoiced Chief Industries for costs

associated with cleanup and repairs. Doc. 32-5, but Chief Industries declined to pay that invoice.

SMA seeks payment of$786,635.65 from the Defendants.

II.    Summary Judgment Standard
        Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is proper

when "the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). On summary judgment, the

evidence is "viewed,in the light most favorable to the nonmoving party." True v. Nebraska. 612

F.3d 676, 679 (8th Cir. 2010)(quoting Cordrv v. Vanderbilt Mortg. & Fin., Inc.. 445 F.3d 1106,

1109(8th Cir. 2006)). There is a genuine issue of material fact if a "reasonable jury [could]return

a verdict for either party" on a particular issue. Maver v. Countrvwide Home Loans. 647 F.3d

789, 791 (8th Cir. 2011). A party opposing a properly made and supported motion for summary

judgment must cite to particular materials in the record supporting the assertion that a fact is

genuinely disputed. Fed. R. Civ. P. 56(c)(1); Gacek v. Owens & Minor Distrib., Inc.. 666 F.3d

1142, 1145 (8th Cir. 2012). "Mere allegations, unsupported by specific facts or evidence beyond

the nonmoving party's own conclusions, are insufficient to withstand a motion for summary

judgment." Thomas v. Corwin. 483 F.3d 516, 527(8th Cir. 2007). Summary judgment is not"a

disfavored procedural shortcut, but rather... an integral part ofthe Federal Rules as a whole, which

are designed 'to secure the just, speedy and inexpensive determination of every action.'" Celotex

Corp. V. Catrett. 477 U.S. 317, 327(1986)(quoting Fed. R. Civ. P. 1).

III.   Discussion


       A. Count I- SMA's Contract Claim Against Chief Industries

       Count I ofSMA's complaint alleges breach ofcontract against ChiefIndustries. The Terms

and Conditions of the Agreement to Purchase between SMA and Chief Industries specifies that

Nebraska law applies to that contract. Doc. 32-1 at 10.

       SMA and Chief Industries in briefing disagreed over whether the agreement is govemed

by the Nebraska Uniform Commercial Code (UCC). The UCC as adopted in Nebraska defines
"goods" in § 2-105 as "all things (including specially manufactured goods) which are movable at

the time of identifieation to the contraet for sale other than the money in whieh the price is to be

paid, investment securities (artiele 8) and things in action." Article 2 of the UCC as adopted in

Nebraska in turn depends on whether a sale is a "transaetion in goods." Hammond v. Streeter. 406

N.W.2d 633, 635-36 (Neb. 1987). Chief Industries points to the language of the contraet being

one for goods in the form of components for a building in whieh SMA is the "Buyer." SMA

maintains that part, and indeed the majority, of what SMA bought from Chief Industries was the

design and engineering ofthe building.

       The Nebraska Supreme Court has adopted prineiples similar to those in the seminal case

ofBonebrake v. Cox.499 F.2d 951 (8th Cir. 1974), in determining whether a mixed sale of goods

and services falls within the UCC. See Hammond.406 N.W.2d at 635-36; O'Keefe Elevator Co..

Ine. V. Second Ave. Properties Ltd.. 343 N.W.2d 54,56(Neb. 1984). Under Nebraska law:

       The test for inelusion in or exelusion from the sales provisions is not whether the
       eontraets are mixed but, granting that they are mixed, whether their predominant
       factor, their thrust, their purpose, reasonably stated, is the rendition of serviee, with
       goods ineidentally involved, or whether they are transactions of sale, with labor
       incidentally involved.

Mennonite Deaeoness Home & Hosp. Ine. v. Gates Eng'g Co.. Ine.. 363 N.W.2d 155, 160(Neb.

1985); see also R.M. Campbell Indust.. Ine. v. Midwest Renewable Energv. LLC. 886 N.W.2d

240,256(Neb. 2016). In R.M. Campbell,the Nebraska Supreme Court applied this "predominant

purpose" test to a eontraet for goods and serviees involving expansion of an ethanol plant. R.M

Campbell. 886 N.W.2d at 255-56. The Court in R.M. Campbell noted that "[t]he U.C.C. applies

when the prineipal purpose of the transaetion is the sale of goods, even though in order for the

goods to be utilized, some installation is required. On the other hand,if the eontraet is principally

for services and the goods are merely ineidental to the eontraet, the provisions of the U.C.C. do


                                                  8
not apply." Id at 256 (footnote omitted). The Nebraska Supreme Court in R.M. Campbell then

reasoned as follows:


       The total original contract was for $2,411,431.02. From examining that contract,
       over one-balf of the total contract appears to be for goods, with the remainder for
       services. As such, we conclude that this contract was predominantly for the sale of
       goods and that the U.C.C. controls.

Id


       The R.M. Campbell case presented a much closer call on the predominant purpose of the

transaction than does this case. First, the building components supplied by ChiefIndustries clearly

were movable. See Hammond.406 N.W.2d at 635("The definition of'goods,' as used in article

2, stresses the element of 'movability' of the item in question."). Chief Industries shipped the

components from Nebraska to Kennebec, South Dakota, for assembly into a building erected by

Dyer Construction working on behalf of SMA. Building components can constitute goods under

the UCC within Nebraska law. See R.M. Campbell. 886 N.W.2d at 255-56; Murpbv v. Spelts-

Scbultz Lumber Co. of Grand Island. 481 N.W.2d 422, 428-29(Neb. 1992)(trusses involved in

bouse collapse were goods covered under the UCC); Mennonite Deaconess. 363 N.W.2d at 161

(roofing material constitutes goods under the UCC). Second, the purchase price contains no

allocation for services whatsoever. Chief Industries did not actually assemble the building onsite

to provide that service, and the purchase price of $571,312, plus freight of $22,986, for 621,669

pounds of building components suggests the primary thrust of the agreement to be one for the

purchase ofcomponents by SMA from ChiefIndustries. Finally,the language ofthe contract itself

refers to SMA as a "Buyer"(rather than a client ofservices) and explicitly disclaims in Paragraph

9 ofthe Terms and Conditions that Chief Industries is acting as an architect or engineer of record

for SMA's project. Doc. 32-3. The result would be the same if South Dakota law were to apply

to the contract. See Jandreau v. Sbeeslev Plumbing & Heating Co.. Inc.. 324 N.W.2d 266, 269-
70 (S.D. 1982)(applying "predominant purpose test" to determine that sale and installation of

irrigation system was governed by the UCC).

       Under Nebraska law, a merchant of a good may disclaim warranties and limit warranties

to "repair and replacement." Koperski v. Husker Dodge. Inc.. 302 N.W.2d 655, 664-65 (Neb.

1981). In Koperski.the Nebraska Supreme Court recognized that"repair and replacement" clauses

"have become the basic mechanism by which manufacturers limit or avoid liability in actions for

breach of warranty." Id. at 664. The court then noted the "general rule" "that language of a

warranty limiting the buyer's remedies to repair or replacement of defective parts is not, on its

face, unconscionable." Id at 665. The United States Court of Appeals for the Eighth Circuit, in a

ease applying Minnesota law, summarized the rationale for this rule as follows:

       The U.C.C. encourages negotiated agreements in commercial transactions,
       including warranties and limitations. It is at the time of contract formation that
       experienced parties define the product, identify the risks, and negotiate a price of
       the goods that reflects the relative benefits and risks to each. An exclusion of
       consequential damages set forth in advance in a commercial agreement between
       experienced business parties represents a bargained-for allocation of risk that is
       conseionable as a matter oflaw.

Transp. Corp. of Am.. Inc. v. Int'l Bus. Maehs. Corp.. Inc.. 30 F.3d 953, 959-60 (8th Cir. 1994)

(cleaned up to omit citations and quotes).

       In the Terms and Conditions ofthe Agreement to Purchase, Paragraph 11 makes clear that

"said Limited Warranties are reflected in the Purchase Price." Similarly, the Standard Limited

Warranty, in Paragraph 3 provides: "By purchasing the Chief components, you and Chief

Industries, Inc., expressly agree to an allocation ofthe risks ofcomponent failure between you and

Chief. This allocation is recognized by both you and Chief and is reflected in the price of the

components you purchased." Doc. 32-4. Both the Terms and Conditions and the accompanying

Standard Limited Warranty make clear that Chief Industries limited SMA's remedy to repair and


                                               10
replacement of a defective component. Does. 32-1 at 10; 32-4. ChiefIndustries did supply more

robust center columns after the October 2016 failure ofa series ofcolumns within the grain storage

building consistent with its limited warranty.

       There remains, however, a question of fact that prevents entry of summary judgment on

Count I for Chief Industries. The parties dispute whether Chief Industries received notice of the

initial column failure that occurred in November 2015. If Chief Industries did receive notice of a

defect in a component and failed to repair and replace the component within its responsibilities

under the Limited Warranty, then the warranty may have failed of its essential purpose. Under

Nebraska law,"[wjhere the seller is given a reasonable chance to correct defects and the equipment

still fails to function properly, the limited remedy ofrepair or replacement of defective parts fails

ofits essential purpose." John Deere Co. v. Hand. 319 N.W.2d 434,437(Neb. 1982). Ifthe repair

and replace warranty fails of its essential purpose, the buyer may then invoke remedies available

under the UCC, including claims for breach of warranties of merchantability or fitness for a

particular purpose. Id Likewise, the buyer is not blocked from seeking consequential damages,

despite language in the warranty precluding such damages. Id In John Deere Co. v. Hand, the

Nebraska Supreme Court concluded that there was a question of fact as to whether a limited

warranty had failed of its essential purpose when there was some evidence that John Deere

Company may not have effectively performed its obligation to repair the equipment within a

reasonable time. Id at 438.


       As fate would have it. Chief Industries is painfully aware of this rule. In Arabian

Agriculture Services Co. v. Chief Industries. Inc.. 309 F.3d 479(8th Cir. 2002), the United States

Court of Appeals for the Eighth Circuit affirmed a grant ofjudgment as a matter of law to the

entity suing ChiefIndustries and concluded that ChiefIndustries' warranty provisions limiting the


                                                 11
buyer to repair or replacement of a defective component and disclaiming responsibility for

consequential damages were unenforceable where Chief Industries had disclaimed any

responsibility for silo collapses at the buyer's facility in Saudi Arabia. After observing that the

Nebraska UCC permits contracting parties to restrict damages to repair and replacement, the

Eighth Circuit noted the limitation in UCC § 2-719(2)providing that"[w]here circumstances cause

an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in

the Uniform Commercial Code." Id at 485(alteration in original)(quoting Neb. Rev. Stat. U.C.C.

§ 2-719(2)). The Eighth Circuit concluded that Chief Industries' refusal to repair or replace the

silos made the warranty fail ofits essential purpose and precluded ChiefIndustries from sheltering

itself later by invoking the warranty's damage limitations. Id at 486. Of course, the situation

 with the center column failures at the Kennebec SDWG facility is different, and Chief Industries

 after October 2016 did supply sturdier center columns that remain in the structure. However, a

 question of fact remains whether Chief Industries failed to honor the warranty after allegedly

receiving notice eleven months previously in November 2015 of a failure of one of the center

columns. Because there is a question offact on the alleged breach of contract by ChiefIndustries,

the summary judgment motion on Count I must be denied.

         B. Count II- SMA's Negligence Claim Against Chief Industries

               1. South Dakota law governs SMA's tort claims.

         In Count II of the complaint, SMA alleges that Chief Industries breached a duty of

reasonable care "by under designing the columns and the failure to use the proper sized columns."

Doc. 1 at 3. The first question to address in analyzing that elaim is which state's law governs the

claim.




                                                12
        Paragraph 14 of the Terms and Conditions of the Agreement to Purchase states in part;

"This Agreement shall be governed by, and construed in accordance with, the internal laws of the

State ofNebraska, USA." Doc. 32-1 at 10. This is what is considered to be a narrow choice oflaw

provision, as opposed to a broad choice oflaw provision that would subject any and all claims of

any nature between the parties to a particular state's law. See Inacom Corp. v. Sears. Roebuck &

Co.. 254 F.3d 683,687(8th Cir. 2001); Heating & Air Specialists. Inc. v. Jones. 180 F.3d 923,930

(8th Cir. 1999). The contract language does not state that all claims between SMA and Chief

Industries are governed by Nebraska law, but only that "[t]his Agreement shall be governed by ...

laws of the State of Nebraska." Doc. 32-1 at 10. This Court must turn to a choice oflaw analysis

in determining which forum state's law governs noncontraet claims between SMA and Chief

Industries.


        In diversity jurisdiction cases, such as this one, federal courts apply the choice oflaw rules

 of the forum state to determine which state's substantive law applies. Allianz Ins. Co. of Can, v.

 Sanftleben. 454 F.3d 853, 855 (8th Cir. 2006). Thus, in the District of South Dakota, the choice

 oflaw rules of South Dakota apply. South Dakota employs the "most significant relationship test"

 in determining which state's law governs tort claims. Burhenn v. Dennis Sunnlv Co..685 N.W.2d

 778, 784(S.D. 2004). The factors to be considered in the most significant relationship test are the

 following: "(a)the place where the injury occurred[;](b)the place where the conduct causing the

 injury occurred[;] (c) the domicile], residence, nationality, place of incorporation and place of

 business ofthe parties[;] and(d)the place where the relationship...between the parties is centered."

 Id.: see also Restatement(Second) of Conflict of Law § 145(Am. Law Inst. 1971).

        The place where the injury occurred—^the column failure, grain storage building damage,

 and consequential damages—is in South Dakota. The place where the conduct causing the injury


                                                 13
 occurred might be Nebraska, if indeed the eolumns failed as a result of some manufacturing or

 design problem, or might be South Dakota,ifthe eolumns somehow failed as a result ofsomething

Dyer Construetion may or may not have done. The third factor in the most significant relationship

test is of little help here; SMA is domiciled in Mirmesota, Chief Industries is domiciled in

Nebraska, and Dyer Construetion is domiciled in Indiana. The fourth faetor involving where the

parties' relationship is eentered plainly points to applying South Dakota law. The"most signifieant

relationship test" points to applying South Dakota law to noneontract claims, and neither SMA nor

 Chief Industries disputed that at the motion hearing.

                2.     The economic loss rule applies to Count II.

        The Supreme C^ourt of South Dakota in Citv of Lennox v. Mitek Industries. Inc.. 519

N.W.2d 330 (S.D. 1994), adopted the eeonomic loss rule in UCC eases. Id,, at 333. In brief, in

eases under the UCC,"eeonomie losses are not reeoverable under tort theories; rather, they are

limited to the eommereial theories found in the UCC." Id (citing Agristor Leasing v. Spindler. 656

F. Supp. 653 (D.S.D. 1987)). In adopting the eeonomie loss rule, the Supreme Court of South

Dakota in Citv of Lennox reeognized two exeeptions to the general rule—^when personal injury is

involved and "when the damage is to 'other property' as opposed to the speeifie goods that were

part ofthe transaetion." Id, The eourt eited two examples ofdamage to other property:"1)defeetive

heater that exploded and destroyed a major portion of a refinery; 2) defeetive brakes that

hypothetically caused [a] truck to run into home." Id,(footnote omitted). However,the eourt made

clear that the eeonomic loss rule barred tort elaims "[w]hen a defeet in a component part damages

the product into which that component was incorporated." Id, For instance, in Citv of Lennox, a

defeet in trusses that foreed the City to remove insulation, sheet metal, and other parts of the




                                                 14
building to which they had been ineorporated did not eause damage to "other property." Id at 333-

34.


        In two cases decided after City of Lennox, the Supreme Court of South Dakota elaborated

on the economie loss rule. In Diamond Surfaee. Inc. v. State Cement Plant Commission. 583

N.W.2d 155 (1998), the eourt stated the eeonomic loss rule's principle that "purely eeonomie

interests are not entitled to protection against mere negligence." Id, at 160 (quoting Bamberger &

Feibleman v. Indianapolis Power & Light Co..665 N.E.2d 933,938(Ind. Ct. App. 1996)and citing

other' authority and eases). In Diamond Surfaee, the court made elear that the eeonomie loss rule

barred tort claims even when there were eonsequential losses resulting from the buyer's inability to

make use of an effective product, including such things as lost profits and increased time and labor.

Id at 161-62. Thereafter in Jorgensen Farms. Inc. v. Country Pride Cooperative. Inc.. 824 N.W.2d

410(S.D. 2012), the Supreme Court of South Dakota applied the eeonomic loss rule in a situation

where a defeetive component of fertilizer (urea) was ineorporated into the fertilizer purchased by

Country Pride which damaged a wheat erop, resulting in lost profits. Id at 418-19. The eourt

concluded that damage to the wheat crop and lost profits were consequential losses and not within

the "other property" exception to the economie loss doetrine. Id at 419.

        This Court has applied the eeonomie loss doetrine in a diversity jurisdietion case involving

analogous facts. In Corsica Cooperative Ass'n v. Behlen Manufacturing Co.. Inc., 967 F. Supp.

382 (D.S.D. 1997), a cooperative sued a business that supplied building components for the

eonstruction of a grain storage building after the building suddenly collapsed causing damage to

both com stored inside and two vehicles parked nearby. Id at 383-84. After determining that the

UCC govemed the dispute between the cooperative and the manufacturer of the building

components, this Court followed a previous deeision in the District of South Dakota to concluded


                                                 15
that grain stored inside of a defective building was not "other property" within the exception. Id

at 385 (citing Agristor Leasing, 656 F. Supp. at 658). Relying on the City of Lennox case, this

Court concluded that the damage to the two nearby vehicles did not take the case outside of the

economic loss doctrine under South Dakota law. Id at 387.

        SMA argued in briefing that there was damage to "other property," noting the need to

remove and store grain, labor, and down time. The cases ofJorgenson Farms. Corsica Cooperative,

and Agristor Leasing make clear that the economic loss rule extends to and bars claims for the sort

of consequential damages paid for by SMA. Moreover, in a case involving some of the same

entities affected—S.D. Wheat Growers Ass'n v. Chief Indus.. Inc.. 337 F. Supp. 3d 891 (D.S.D.

2018)—this Court again applied the economic loss doctrine after a building with Chief Industries'

components collapsed with grain within it. In South Dakota Wheat Growers, this Court reaffirmed

that"[djamages for grain stored in the hin are consequential damages that would not fall under the

'other property' exeeption to the economic loss doctrine." Id, at 904.

        In the face of the authority making clear that the sort of damages for which SMA and its

insurer paid were not "damage to other property" outside the economic loss doctrine, SMA's

argument at the motion hearing asserted that Chief Industries had committed professional

negligence. SMA eited the South Dakota Wheat Growers case in support of that proposition.

Indeed, this Court in South Dakota Wheat Growers reeognized "a eause of action also exists for

'economic damage for professional negligence beyond the strictures of privity of contract.'"^ Id


       'In Tacn .Tohn's of Huron. Inc. v. Bix Produce Co.. LLC. CIV. 07-4134-KES, 2008 WL
11450655 (D.S.D. Sept. 18, 2008), this Court reeognized three exceptions to the economic loss
rule: 1)personal injury; 2)damage to other property; and 3)professional negligence actions. 2008
WL 11450655 at *4. This Court in Taco John's of Huron also applied the economic loss doctrine
outside of the context of the UCC. Id, at *5; see also Transport Corp., 30 F.3d at 957 (applying
economic loss doctrine outside of the context of a UCC case).


                                                16
at 905(quoting Wells Fargo Bank. N.A. v. Fonder, 868 N.W.2d 409,416(S.D. 2015)). This Court

in South Dakota Wheat Growers, reeognized such a professional negligence claim as being viable

against the engineer, Heyer Engineering, P.C., which had allegedly designed the "Big Bin" which

had cracked, partially collapsed, and then after being repaired had completely collapsed. Id at 900,

905. This Court in South Dakota Wheat Growers,however,did not endorse a claim for professional

negligence outside ofthe economic loss doctrine against Chief Industries. Id at 905.

        The undisputed facts in this case are that SMA retained outside engineering assistance

when necessary to do so, including when considering the foundation on which to place the grain

storage building in Kennebec. SMA no doubt relied on Chief Industries to design and supply

components for a building that Dyer Construction could assemble to withstand storage of grain.

However,nothing in the Agreement to Purchase makes ChiefIndustries responsible for engineering

services to SMA. To the contrary. Paragraph 9 of the Terms and Conditions to the Agreement to

Purchase explicitly states:

        Although Chief may furnish drawings to Buyer, Buyer acknowledges that Chief is
        not the architect or engineer of record for Buyer's project. Buyer shall be solely
        responsible for: ...(iv) assuring that said load and code requirements comply with
        the requirements of Buyer's customer ...

 Doe. 32-1 at 9. ChiefIndustries did not contract with SMA to provide engineering services, unlike

 Heyer Engineering, P.C. in South Dakota Wheat Growers where a professional negligence claim

 could survive.

        Because no exception to the economic loss rule exists in this ease, the economic loss rule

 applies to SMA's tort claim against Chief Industries and limits SMA to its commercial claims.

 That is. ChiefIndustries is entitled to summary judgment on SMA's negligence claim.

        C. Anti-Indemnification Statutes




                                                 17
       SMA makes a final argument that Chief Industries cannot disclaim responsibility because

of anti-indemnification statutes that exist in Nebraska and in South Dakota. SMA cites to Neb.

Rev. Stat. § 25-21, 187(1), which provides in relevant part:

       In the event that a public or private contract or agreement for the construction,
       alteration, repair, or maintenance of a building, structure, highway bridge, viaduct,
       water, sewer, or gas distribution system, or other work dealing with construction or
       for any moving, demolition, or excavation connected with such construction
       contains a covenant, promise, agreement, or combination thereof to indemnify or
       hold harmless another person from such person's own negligence, then such
       covenant, promise, agreement, or combination thereof shall be void as against
       public policy and wholly unenforceable.

Neb. Rev. Stat. § 25-21, 187(1). The South Dakota anti-indemnifieation statute is at SDCL § 56-

3-18 and provides:

       A covenant, promise, agreement or understanding in, or in connection with or
       collateral to, a contract or agreement relative to the construction, alteration, repair
       or maintenance of a building, structure, appurtenance and appliance, including
       moving, demolition and excavating connected therewith, purporting to indemnify
       the promisee against liability for damages arising out of bodily injury to persons or
       damage to property caused by or resulting from the sole negligence ofthe promisee,
       his agents or employees, or indemnitee, is against the policy ofthe law and is void
       and unenforceable.


SDCL §56-3-18.

       SMA,however, points to no particular provision in the Agreement to Purchase that these

statutes would invalidate. Rather, SMA's argument more generally is that ChiefIndustries cannot

enforce limited warranties or avoid responsibility for its own negligence relating to the grain

storage building because ofthe existence ofthese statutes.

       There are several reasons why the anti-indemnification statutes do not apply here. First,

the statutes are concerned with indemnification provisions where a second party is committing to

indemnify a first party against damages caused by the sole negligence ofthe first party. Effectively

such provisions make the second party the insurer of all the first party's negligent acts or


                                                 18
omissions. There is no such provision in the Agreement to Purchase between Chief Industries and

SMA. Second, SMA cites to no authority where either a Nebraska court or a Soudi Dakota court

has invoked these provisions to deem limited warranties invalid or to decline to apply the economic

loss rule. This Court could find no authority that anti-indemnification provisions such as these

apply to transactions for goods under the UCC. The two cases cited in briefing involve

circumstances substantially different fi:om the claims at hand. See Chicago & Nw. Transp. Co. v.

V & R Sawmill. Inc.. 501 F. Supp. 278(D.S.D. 1980)(dealing with indemnification provision in

a lease and license); Omaha Cold Storage Terminals. Inc. v. The Hartford Ins. Co.. 8:03-CV-445,

2006 WL 695456 (D. Ne. Mar. 17, 2006)(dealing with a contract of an engineering service

company for its services). This Court concludes that the anti-indemnification provisions do not

apply under the facts of this case and instead the UCC and the economic loss doctrine apply.

IV.    Conclusion and Order

       For the reasons explained above, it is hereby

       ORDERED that Chief Industries' Motion for Summary Judgment, Doc. 28, is denied with

respect to Coxmt I and is granted with respect to Coimt II of SMA's complaint.



       DATED this 30*^ day of March,2020.
                                             BY THE COURT:




                                             ROBERTO A. LAN(
                                             CHIEF JUDGE




                                                19
